Citation Nr: 1613182	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran had active service from June 1976 to June 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in April 2015.  A transcript of that videoconference hearing is of record.  

This case was remanded by the Board for further development in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a bilateral knee disability and left hip disability.  He claims that during service, while doing a "hasty" replacement, involving quick movement around and on and off a truck.  Reportedly he fell off the back of a truck and hit his right knee on a rock.  According to the Veteran, when he fell he also hit his hip.  

When this issue was before the Board in June 2015, it was determined that further development was needed.  To that end, the Veteran reported that he was treated at the Miami VA Medical Center (VAMC) since 1989.  A review of the record disclosed, however, that records only from September 1998 are of file from this VAMC.  On remand, the RO was instructed to attempt to obtain and associate with the file records prior to September 1998 from the Miami VAMC which relate to treatment for the Veteran's knees and left hip.  

The record shows that since the June 2015 Board remand VA treatment records from the Miami VAMC from August 2014 to present were obtained.  Records prior to September 1998 from the Miami VAMC, however, have not been obtained as requested and there is no indication in the record that an attempt to locate these records have been made.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, a remand is warranted so that an attempt can be made to locate and associate with the record treatment records from the Miami VAMC prior to September 1998.  If these records are unavailable, a notation of unavailability should be made in the record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Miami VAMC and request that they provide copies of any and all records of treatment provided to the Veteran prior to September 1998.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.	Thereafter, the record should again be reviewed.  If records obtained suggest that a VA examination or other development is indicated, that development should be undertaken prior to readjudication.  If any benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




